 


114 HR 1410 IH: To amend the Small Business Act to require the implementation of a data quality improvement plan, and for other purposes.
U.S. House of Representatives
2015-03-17
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I 
114th CONGRESS 1st Session 
H. R. 1410 
IN THE HOUSE OF REPRESENTATIVES 
 
March 17, 2015 
Mrs. Radewagen introduced the following bill; which was referred to the Committee on Small Business 
 
A BILL 
To amend the Small Business Act to require the implementation of a data quality improvement plan, and for other purposes. 
 
 
1.Amendments to data quality improvement plan 
(a)In generalSection 15(s) of the Small Business Act (15. U.S.C. 644(s)) is amended— (1)by redesignating paragraph (4) as paragraph (6); and 
(2)by inserting after paragraph (3) the following new paragraphs:  (4)ImplementationNot later than the first day of fiscal year 2017, the Administrator of the Small Business Administration shall implement the plan described in this subsection. If the Administrator fails to implement the plan by such date, the Administrator may not exercise the authority under section 7(a)(25)(A) until the plan is implemented.  
(5)CertificationThe Administrator shall annually provide to the Committee on Small Business of the House of Representatives and the Committee on Small Business and Entrepreneurship of the Senate certification of the accuracy and completeness of data reported on bundled and consolidated contracts. . (b)GAO study (1)StudyNot later than the first day of fiscal year 2018, the Comptroller General of the United States shall initiate a study on the effectiveness of the plan described in section 15(s) of the Small Business Act (15 U.S.C. 644(s)) that shall assess whether contracts were accurately labeled as bundled or consolidated. 
(2)Contracts evaluatedFor the purposes of conducting the study described in paragraph (1), the Comptroller General of the United States— (A)shall evaluate, for work in each of sectors 23, 33, 54, and 56 (as defined by the North American Industry Classification System), not fewer than 100 contracts in each sector; 
(B)shall evaluate only those contracts— (i)awarded by an agency listed in section 901(b) of title 31, United States Code; and 
(ii)that have a Base and Exercised Options Value, an Action Obligation, or a Base and All Options Value (as such terms are defined in the Federal procurement data system described in 41 U.S.C. 1222(a)(4)(A), or any successor system); and (C)shall not evaluate contracts that have used any set aside authority. 
(3)ReportNot later than 12 months after initiating the study required by subparagraph (A), the Comptroller General of the United States shall report to the Committee on Small Business of the House of Representatives and the Committee on Small Business and Entrepreneurship of the Senate on the results from such study and, if warranted, any recommendations on how to improve the quality of data reported on bundled and consolidated contracts.  